internal_revenue_service department dollar_figure index number washington dc person to contact telephone number refer reply to cc dom fi p plr-115625-99 date dec legend authority state department t i i u u county xx city date date j date k date l date m date n 24d plr-115625-99 dear this is in response to a request submitted on behaif of the authority by its authorized representative for an extension of time under sec_301_9100-3 of the procedure and administration regulations to file a carryforward election under sec_146 of the internal_revenue_code facts the department is the authority responsible for allocating the state’s bond volume_cap county in the department allocated x of the state’s bond cap to the on date i the county attempted to assign the x allocation to the city the city intended to carry forward the x allocation to finance a qualified_residential_rental_project under sec_142 and made the requisite filing with the state of its intention to carry forward the x allocation on date j the city also filed with the internal_revenue_service form_8328 carryforward election of unused private_activity_bond volume_cap the county’s assignment of the x allocation to the city was not permitted under state law the assignment was thus invalid and the city’s carryforward election and date j filing of form_8328 was not made by the proper party under applicable state law the x allocation automatically reverted to the department at the end of the department was unaware of this reversion the authority is a political_subdivision of the state authorized to issue obligations to finance certain types of exempt facilities described in sec_142 unused volume_cap was assigned to the authority by the state and the authority carried forward this volume_cap as evidenced by the form_8328 the authority filed with the internal_revenue_service on date k in date because the department was unaware that the x allocation had reverted to it at the end of the department did not assign the x allocation to the authority in and the authority did not include the x allocation in its carryforward election amount on date l the authority discovered that the x allocation had been improperly assigned to the city and immediately informed the department of the mistake on date m the department assigned the x allocation to the authority on date n the authority filed with the internal_revenue_service an additional form_8328 electing to qys plr-115625-99 carry forward the x allocation simultaneously the authority prepared this request for a ruling that the authority be granted an extension of time to file a form_8328 with respect to the x allocation as of date n the failure to make the regulatory election had not been discovered by the internal_revenue_service law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the sec_146 election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 b as an election whose due_date is prescribed by regulations or a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and sec_301_9100-3 through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower taxpayer liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money ub plr-115625-99 conclusion based on the facts and representations submitted agency is granted an extension of time to date n to file the adjusted form_8328 for which includes the x allocation this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the authority’s authorized representative sincerely yours xn mew d assistant chief_counsel financial institutions products xy
